DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed February 8, 2021 is acknowledged.

Response to Amendment
Claims 1, 2, 4, 5, 8, 38, 39, and 42 have been amended.  Claims 13-37 have been canceled.  Claims 1-12 and 38-45 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues Drawing Objections, pg. 11 of Remarks:

Drawing Objections

FIGS. 1-4 stand objected to by the Examiner. Specifically, the Examiner asserts that FIGS. 1-3 should be labeled as “Prior Art,” that “he” in FIG. 2 should be “the,” and that “dentify” in FIG. 4 should be “identify.” Replacement drawings for FIGS. 1-4 are attached hereto that correct the errors. Accordingly, the Applicant respectfully requests that the drawing objections be withdrawn. 

Withdrawn based on the amendments.
Applicant argues 35 USC §101 rejection, starting pg. 11 of Remarks:
Claim Rejections — 35 U.S. C. §101
Claims 1-12 and 38-45 stand rejected under 35 U.S.C. § 101 on the grounds that the claimed invention is directed to non-statutory subject matter. Claims 2-7 depend from independent claim 1, claims 9-12 depend from independent claim 8, and claims 39-45 depend from independent claim 38. Therefore, claims 1-12 and 38-45 are allowable if independent claims 1, 8, and 38 are allowable. The Applicant respectfully notes that: (1) the claims are not directed to an abstract idea; and (2) in the alternative, the claims provide limitations directed to a practical application of an abstract idea. See 2019 Revised Patent Subject Matter Eligibility Guidance, Document No. PTO-P-2018-0053 (January 7, 2019). As such, the Applicant respectfully asserts that claims 1-12 and 38-45 are directed to statutory subject matter, and consequently claim 1-12 and 38-45 are allowable.
First, claims 1-12 and 38-45 are directed to statutory subject matter because independent claims 1, 8, and 38 are not directed to an abstract idea. Specifically, abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. See id. The United States Court of Appeals for the Federal Circuit stated that claims directed to a particular improvement in the capabilities of a computing device are not directed to an abstract idea. See Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., No. 2017-1922, slip op. at 7 (Fed. Cir. January 25, 2018). Independent claims 1, 8, and 38 are directed to transaction methods implemented by a payment device and a check device and to a payment device. Claim 1 reads:
1. A transaction method, wherein the transaction method is implemented by a payment device, and wherein the transaction method comprises:

establishing a first electronic communication connection between the payment device and a check device and a second electronic communication connection between the payment device and a point of sale (PoS) machine, wherein the payment device, the check device, and the PoS machine are electronic devices:
receiving an indication of a card for a transaction from a user, wherein the card is associated with an issuing bank;
sending personal identification number (PIN)-less request information to the check device using the first electronic communication connection, wherein the PIN-less request information comprises the indication of the card for the transaction from the user;
receiving PIN-less answer information from the check device in response to the PIN-less request information using the first electronic 
modifying a cardholder verification method (CVM) list of the card based on the PIN-less answer information to enable the PoS machine to learn that the transaction is a PIN-less transaction when a transaction amount is less than or equal to the transaction limit wherein the PIN-less transaction does not require a PIN from the user;
generating an authorization request cryptogram (ARQC) based on the PIN-less answer information: and
sending the ARQC to the PoS machine using the second electronic connection to generate an authorization request packet and to send the authorization
request packet to a server for the transaction, wherein the ARQC comprises the PIN-less identifier, and wherein the authorization request packet comprises the ARQC.
(Emphasis added). As shown above, claim 1 requires that a transaction method, implemented by a payment device, comprises establishing a first electronic communication connection between the payment device and a check device and a second electronic communication connection between the payment device and a point of sale (PoS) machine, wherein the payment device, the check device, and the PoS machine are electronic devices, modifying a cardholder verification method (CVM) list of a card based on a personal identification number (PIN)-less answer information to enable the PoS machine to learn that the transaction is a PIN-less transaction when a transaction amount is less than or equal to a transaction limit, wherein the PIN-less transaction does not require a PIN from a user, and generating an authorization request cryptogram (AROC) based on the PIN-less answer information. Claims 8 and 38 contain similar limitations. As discussed in paragraph 9 of the specification, the transaction methods and devices in the claims provide improvements in payment transaction technology in that “a cardholder verification process is no longer performed on the PoS machine, and a risk that a password is peeked at when the password is entered is avoided, thereby achieving higher security and better user experience.” Thus, claims 1-12 and 38-45 are directed to a particular improvement in the capabilities of a computing device. Additionally, claims 1-12 and 38-45 are not directed to mathematical concepts, certain method of organizing human activity, or mental 

Applicant is arguing from above…
>>”Thus, claims 1-12 and 38-45 are directed to a particular improvement in the capabilities of a computing device.”<<

The Examiner argues that the computer itself is not being improved and using a computer for financial transactions does not make the computer a particular machine.  

See MPEP 2106.05(b) I…
“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)”
	
Second and in the alternative, claims 1-12 and 38-45 provide limitations directed to a practical application of an abstract idea because independent claims 1, 8, and 38: (1) add a specific limitation other than what is well-understood, routine, and conventional in the field; and (2) provide an improvement to a technological field. See 2019 Revised Patent Subject Matter Eligibility Guidance, Document No. PTO-P-2018-0053 (January 7, 2019). First, as discussed below, claims 1-12 and 38-45 have been amended to overcome the 35 U.S.C. § 103 rejections. Accordingly, claims 1-12 and 38-45 add a specific limitation other than what is well-understood, routine, and conventional in the field. Second, claims 1-12 and 38-45 provide for an improvement in a technological field. For instance, claims 1-12 and 38-45 provide a method for a computing device to perform a transaction method without requiring the 

The rejection is not based on well-understood, routine and conventional.  Performing a transaction is abstract and verification process in a POS machine is mitigating risk, also abstract.  The judicial exception cannot provide the practical application.  

The rejection is respectfully maintained.  The step of establishing communication connection, for example, is at a high level of generality.  


Applicant argues 35 USC §103 rejection, starting pg. 14 of Remarks:
Based on the claim amendments, Applicant’s arguments, and further search and consideration, the prior art rejection is withdrawn.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 38-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12 and 38-45 are either directed to a method or system, which are statutory categories of invention.  (Step 1: YES).

Regarding claims 1-7 and 38-45, the Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 38.  Claim 1 recites the limitation of: 
A transaction method, wherein the transaction method is implemented by a payment device, and wherein the transaction method comprises:
establishing a first electronic communication connection between the payment device and a check device and a second electronic communication connection between the payment device and a point of sale (PoS) machine, wherein the payment device, the check device, and the PoS machine are electronic devices;

receiving an indication of a card for a transaction from a user, wherein the card is associated with an issuing bank;
sending personal identification number (PIN)-less request information to the check device using the first electronic communication connection, wherein the PIN-less request information comprises the indication of the card for the transaction from the user;
receiving PIN-less answer information from the check device in response to the PIN-less request information using the first electronic communication connection, wherein the PIN-less answer information comprises a PIN-less identifier and a PIN-less limit, wherein the PIN-less identifier corresponds to the indication of the card for the transaction from the user, wherein the PIN-less identifier is generated by the issuing bank and is stored in the check device, wherein the PIN-less identifier indicates that the card for the transaction has a PIN-less capability, and wherein the PIN-less limit indicates a transaction limit; 
modifying a cardholder verification method (CVM) list of the card based on the PIN-less answer information to enable the PoS machine to learn that the transaction is a PIN-less transaction when a transaction amount is less than or equal to the transaction limit, wherein the PIN-less transaction does not require a PIN from the user; 
generating an authorization request cryptogram (ARQC) based on the PIN-less answer information; and
sending the ARQC to the PoS machine using the second electronic connection to generate an authorization request packet and to send the authorization request packet to a server for the transaction, wherein the ARQC comprises the PIN-less identifier, and wherein the authorization request packet comprises the ARQC.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the Step 2A-Prong 1: YES. The claims are abstract)
The above judicial exceptions are not integrated into a practical application. In particular, the claims only recite: payment device, check device, PoS device, and a server (Claim 1); payment device, memory, processor, check device, PoS machine, and a server (Claim 38).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The payment device may be a mobile phone (para. [0002]).  See para. [0062] where the PoS machine is a terminal, where the computer and processor may be various type of existing computers/processors (paras. [0205] and [0213]).  Para. [0074] teaches he wearable device may be various things including smartwatch, smart glasses, etc.  Also paras. [0184] and [0185] where the smartphone is an example and the structure of the smartphone is not limited.  The devices therefore appear to be existing computer devices of various forms.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as sending and receiving are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 38 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7 and 39-45 further define the abstract idea that is present in their respective independent claims 1 and 38 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more 

Regarding claims 8-12, the Examiner has identified method Claim 8 as the claim that represents the claimed invention for analysis.  Claim 8 recites the limitations of:
A transaction method, wherein the transaction method is implemented by a check device, and wherein the transaction method comprises:
establishing an electronic communication connection between the check device and a payment device, wherein the check device and the payment device are electronic devices;
receiving, from the payment device, personal identification number (PIN)-less request information using the electronic communication connection, wherein the PIN-less request information comprises an indication of a card for a transaction from a user, and wherein the card is associated with an issuing bank; 
parsing the PIN-less request information; and
sending PIN-less answer information to the payment device in response to the PIN-less request information using the electronic communication connection, wherein the PIN-less answer information comprises a PIN-less identifier and a PIN-less limit, wherein the PIN-less identifier corresponds to the indication of the card for the transaction from the user, wherein the PIN-less identifier is generated by the issuing bank and is stored in the check device, wherein the PIN-less identifier indicates that the card for the transaction has a PIN-less capability, wherein the PIN-less limit indicates a transaction limit, wherein the PIN-less answer information  enables the payment device to modify a cardholder verification method (CVM) list of the card to enable a point of sale (PoS) machine to learn that the transaction is a PIN-less transaction when a transaction amount is less than or equal to the transaction limit, and wherein the PIN-less transaction does not require a PIN from the user.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk by sending PIN-less answer information that comprises a PIN-less identifier) and commercial interaction (receiving information that comprises an indication of a card for a transaction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)
The above judicial exceptions are not integrated into a practical application. In particular, the claims only recite: check device, payment device, point of sale (POS) machine (Claim 8).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 9-12 further define the abstract idea that is present in their respective independent claim 8 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 9-12 are directed to an abstract idea.  Thus, the claims 8-12 are not patent-eligible.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has “establishing a first electronic communication connection between the payment device and a check device and a second electronic communication connection between the payment device and a point of sale (PoS) machine…” where establishing a connection is indefinite.  There is no teaching of exactly what establishing a connection is in the disclosure.  This is interpreted as possibly turning the devices/machine on, or transmitting/receiving communication.  Claims 8 and 38 have a similar problem.
Claim 1 has “receiving an indication of a card for a transaction from a user…” where it is indefinite as to: 1) who/what is receiving the indication; and 2) what the indication itself is.  For examination purposes this is interpreted as a user providing an identification of a card on some type of user device.   Claims 8 and 38 have a similar problem.
Claim 38 has “A payment device… configured to:… receive PIN-less answer information… wherein the PIN-less identifier is generated by the issuing bank and is stored in the checking device…”  where generated and stored are outside the scope of the payment device.  For examination purposes Claim 38 is considered a system claim comprising a payment device, issuing bank and checking device.
Claims 2-7, 9-12, and 39-45 are further rejected as they depend from their respective independent claims.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
Prior Art Rejection
A prior art search was conducted but does not result in a prior art rejection at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least generating by a bank an identifier:
Pub. No.: US 20050177493 A1; US 20090099965 A1; US 20100010918 A1; US 20130185167 A1; US 20140156530 A1; US 20150302374 A1; US 20160335628 A1; US 20170046781 A1; US 20170352036 A1; US 20190312883 A1; US 20200320503 A1; US 20210058404 A1.
The following prior art teaches at least transaction with a limit: 
Pub. No.: US 20090048936 A1
Patent No.: US 8459544 B2

Pub. No.: US 20140258111 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693